Citation Nr: 1205236	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-14 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of thyroid cancer, status post thyroidectomy, due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty in the Air Force from March 1996 to October 2001.    

This case originally came before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  A January 2011 Board decision denied service connection for residuals of thyroid cancer, status post thyroidectomy, due to ionizing radiation.  

The July 2009 Board denial was vacated and remanded to the Board by the Court of Appeals for Veterans Claims (Court) in August 2011 based on an August 2011 Joint Motion For Remand (Joint Motion).  

A letter was sent to the Veteran, with a copy to his representative, on October 18, 2011, in which the Veteran was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  No additional evidence was received within the 90 day period.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for residuals of thyroid cancer, status post thyroidectomy, as secondary to in-service exposure to ionizing radiation.  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in different ways, which have been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997); see also Ramey v. Brown, 9 Vet. App. 40, 44   (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997). 

Because the Veteran does not meet the criteria for a "radiation exposed veteran," as defined by 38 C.F.R. § 3.309(d)(3) (2011), and the Veteran's thyroid cancer is a radiogenic disease under 38 C.F.R. § 3.311 (2011), the RO sought records from the United States Air Force (USAF) to determine whether and to what degree the Veteran may have been exposed to ionizing radiation.

According to a Memorandum from the USAF, added to the claims file in July 2006, a review of the USAF Master Radiation Exposure Registry (MRER) did not reveal any external or internal exposure data on the Veteran.  It was noted that no significant dose to ionizing radiation would be expected to result from the Veteran's work in service near C-5 depleted uranium counterweights and navigational radar.

The August 2011 Joint Motion notes that no VA nexus opinion was obtained by VA because the Board concluded that although the Veteran might have been exposed to some ionizing radiation in service, it was not significant and there was no evidence that the Veteran's cancer is associated with his military service.  According to the Joint Motion, however, a nexus opinion is warranted under McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) when there is "medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits."  

The Joint Motion notes that the Board failed to take into consideration a February 2005 VA treatment note which included "a statement by a VA physician that VA was 'not able to determine the exact cause of his [Veteran's] cancer although radiation exposure is known to be a causative factor in thyroid malignancies."  Consequently, the Joint Motion indicates that a medical nexus opinion should be obtained on whether any radiation exposure the Veteran sustained in service is related to his current residuals of thyroid cancer, pursuant to 38 U.S.C. § 5103A(d) (2011).

In response to the Court Order, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for residuals of thyroid cancer since service.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  After the above has been completed, the AMC/RO must arrange for examination of the Veteran by an appropriate health care provider to determine the etiology of any residuals of thyroid cancer, status post thyroidectomy, to include as due to ionizing radiation in service.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner is asked to indicate whether the Veteran's currently diagnosed thyroid cancer is at least as likely as not (i.e., 50 percent or greater possibility) related to his period of active service, including any confirmed in-service exposure to ionizing radiation as a C5 aircraft crew chief mechanic.  The examiner will discuss the USAF MRER findings and the February 2005 VA treatment note referred to above.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she will so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and then will obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation will be obtained which shows that notice scheduling the examination was sent to the last known address.  It will also be indicated whether any notice that was sent was returned as undeliverable.  

4.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

5.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for service connection for residuals of thyroid cancer, status post thyroidectomy, due to ionizing radiation.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


